Opinion by
Mr. Justice Thompson,
The appellant’s son, a boy under the age of 14 years, was an employee, in the woolen mills of the appellees. As such he began to work on a machine called a mule, and continued at work for the period of three weeks. At the expiration of that time he was employed upon a garnet machine, a species of card machine, with teeth of steel instead of wire usually used in card machines, and used for the purpose of -tearing up hard waste fed to it from a revolving table upon which the material is placed. He was instructed in the use of the machine and expressly directed not to clean it while in motion. His testimony shows very clearly that he understood the ma*249chine and the method of managing it. Upon July 15, 1891, having been at work with the machine for over three weeks, he stopped it and began to clean it. Having finished the left hand side of it, which took about ten minutes, he went to the right hand side of it, where a piece of material was in the cylinder, but not between the rollers, which he attempted to remove. While doing this the machine suddenly started, caught his finger and injured his hand. The machine used was such as is used in factories, and was not in any way out of repair. There is no evidence of the cause of this sudden starting up. The boy testified that all he knew was that it had started. There was no evidence that the machine was not such as was ordinarily and usually used in factories, and reasonably safe. In fact the only difference between a card and a garnet machine is that, in case of injury, that received from the latter would he greater than from the former, because the former has wooden rollers with wire teeth, and the latter iron rollers with steel teeth. The machine being a safe and proper one in its construction, and there being no proof as to the cause of its starting which caused the accident, there is no evidence on the part of appellant to justify a conclusion of negligeuce, and the mere fact of the injury will not warrant it: Lehigh Company v. Hayes, 128 Pa. 307.
It is however contended that the appellees are liable, because they placed appellant’s son at work where he ran the risk of dangerous accident. The liability of an employer does not spring from danger, but from negligence: Ford v. Anderson, 139 Pa. 263; but it may arise where in the employment of a young person he neglects to give sufficient instruction to the child of the service to be performed, or where there is a want of knowledge or experience: Kehler v. Schwenk, 151 Pa. 505. The proofs in this case show that appellant’s son was sufficiently instructed in regard to the use of the machine and had full knowledge of its operation, and that the accident was not the result of either his inexperience or his want of knowledge. The fact that he was young and that a possible injury should arise from an unexpected cause, without negligence established, assuredly should not be made the basis of a liability on the part of the appellees.
Judgment affirmed.